Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figure 1B in the reply filed on June 15, 2021 was acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2021.
Claim Objections
Claim 20 is objected to because of the following informalities:  the language “the bioprosthetic heart valve comprises a peripheral sewing portion” make it seem as if that is all that the heart valve comprises.  For this reason, the Examiner suggest changing “comprises” to ---further comprises--- so it is clear that the heart valve has other components.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-10, 13, 14, 16-20, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al (US 2011/0098802; hereafter referred to as Braido) in view of Hunt et al (US 2008/0004686; hereafter referred to as Hunt) as evidenced by Ogle et al (US 6,780,510; hereafter referred to as Ogle). Braido meets the claim language where:
The method of implanting as claimed is disclosed in claims 28-30 of Braido;
The step of positioning the bioprosthetic heart valve at an implant location as claimed is set forth in step (a) of claim 28 of Braido;
The sewing ring as claimed is the supra-annular cuff material (80) that is capable of being sewn by sutures as disclosed in paragraphs 57-58 and 69 of Braido;
The anchoring skirt as claimed is the sub-annular cuff material (90) of Braido;
The step of applying a curable composition to the location as claimed is described in paragraph 82 of Braido;
The curable composition comprising a pre-polymer and an initiator as claimed is explained by Ogle because Ogle’s adhesive is the adhesive utilized by Braido (see paragraph 82);
Ogle teaches that the adhesive includes a pre-polymer with in initiator on column 7, lines 21-43 and column 10, lines 47-59;
The step of curing as claimed is described in paragraph 82 of Braido and in claim 30 of Braido.
However, Braido fails to disclose that one or both of the sewing ring and the anchoring skirt has a light transmittance of at least 5% therethrough as claimed.  Hunt, from the same art of endeavor, teaches that it was known to make prosthetic valves that utilize light transmitting material of at least 5% to activate light activateable adhesives; see the abstract, Figures 3A to 4, and paragraphs 7, 10, 30, 34, 35, 36, 38, 39, 43, 46, 48, 57, 58, and 59, especially paragraphs 57-59.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to make the supra-annular cuff and/or the sub-annular cuff (i.e., sewing ring and/or 
Regarding claim 2, the Applicant is directed to see the abstract of Braido.
Regarding claim 3, the Applicant is directed to see Figures 3, 4, 9, 10, and 15-20 of Braido.
Regarding claim 4, the Applicant is directed to see paragraph 58 of Braido.
Regarding claims 5-10, the Applicant is directed to see paragraph 82 of Braido.
Regarding claim 10, since the adhesive is injected at the implant site, it is clearly implied that an injector extrudes the curable composition through the injector and into the implant area.
Regarding claims 13 and 14, Braido meets the claim language as explained in the Section 103 rejection supra but does not disclose utilizing light to cure the curable composition.  As pointed out supra, Hunt teaches that it was known to the same art of endeavor to utilize adhesive sealants that rely on specific wavelengths of light to initiate the cure.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a light activated bioadhesive as a way to better control the binding of the implant to the adjacent tissue.
Regarding claim 16, the porous material as claimed is the woven polyester of Braido.
Regarding claim 17, Braido fails to disclose utilizing a fabric with a particular light transmittance as claimed.  Since Hunt utilizes light to cure the adhesive and various materials, it is the Examiner’s position that it would have been considered clearly 
Regarding claim 18, the sealant as claimed is the adhesive of Braido where the adhesive clearly acts in this way to the extent required by the claim language.
Regarding claim 19, the curable compound/composition of Braido acts as an adhesive that secures the implant device to the anatomical feature without sutures.
Regarding claim 20, the sewing portion as claimed is the cuff of Braido that is a fabric and is fully capable of acting as a sewing portion.
Regarding claims 64-66, the Applicant is directed to see paragraph 82 of Braido.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Braido and Hunt as applied against claims 1, 3, 4, 6-10, 16, 18-20, and 64-66 further in view of Edelman et al (US 2015/0335321; hereafter referred to as Edelman).  Braido fails to disclose the use of extruding tips that are angles or hooked as claimed Edelman (see Figures 12 and 13 and paragraph 72) teaches, from the same art of endeavor, that it was known to utilize angled or hooked injectors.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize angled or hooked injector tips in order to better pin point the delivery location to prevent unintended consequences of broader applications of adhesive.
 Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Braido and Hunt as applied against claims 1, 3, 4, 6-10, 16, 18-20, and 64-66 further in view of in view of Ogle.  Braido meets the claim language as explained in the previous Section 103 rejection supra but does not disclose the cure time as claimed.  However, since Ogle, from the same art of endeavor, teaches that it was known to adjust the .
Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive.
The Applicant traverses the prior art rejections relying on Braido as not teaching the subject matter of the invention as now claimed.  In response to the amendments, the Examiner has applied new grounds of rejection that show that the claimed invention is unpatentable.  The Applicant is directed to the new grounds of rejection to see how the claimed invention is considered obvious over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774